Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 10/04/2022, with respect to the Drawing Objections have been fully considered and are accepted.  The Drawing Objections of 7/22/2022 has been withdrawn. 
Applicant’s amendment and remarks, see pages 10 - 11, filed 10/04/2022, with respect to 17 has been fully considered and are accepted.  Accordingly claims 17 - 20 are allowed over the prior art of records.
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2288562 A to Clive Maurice Barwick (hereinafter “Barwick”).

Regarding Claim 1, Barwick teaches a purge system for welding applications (see abstract, Fig. 1), comprising: 
a body (see compressible foam stoppers 1, 3, Fig. 1) having a three-dimensional shape (see arrangement at Fig. 1), the body (1, 3) comprising one or more of a resilient and elastic material that allows the body to be compressed and re-expanded (see page 5, lines 20 - 31 describing the bodies 1, 3 as an open cell foam that compresses and expands when inserted into the pipe), the body having a length between a first end and second end (see arrangement at Fig. 1, illustrating the three-dimensional shape thus having a first end and second end that are opposite to each other), and a width perpendicular to the length (see arrangement at Fig. 1), the body including pores such that an exhaust gas is able to travel in an indirect path through the body between the first end and the second end, wherein the body is free of a linear vent between the first end and the second end (see abstract, see also page 3, lines 1 - 5, page 6, lines 1 - 14 describing the two foam stoppers 1 and 3 that are gas permeable, thus allowing gas purged from the part of the section to leave through the stoppers, thus since the stoppers are formed of a foam material as indicated above, it allows an indirect path as claimed and is free of a linear vent as claimed); and 
a purge valve system (see tubing 4, Fig. 1 and described at page 3, lines 1 - 18, page 5, lines 4 - 18) operatively connected to the body (1, 3) and including a purge valve (see tubing 4 that allows introduction of purge gas such as argon to be introduced into the section, thus serving as the claimed purge valve) having a first opening on the first end of the body and a second opening on the second end of the body (see arrangement at Fig. 1 illustrating the purge valve (i.e. tubing 4) passing through the stoppers and note that the tubing 4 is a hollow tubing hence comprising openings at each end, therefore comprising first opening at one side (i.e. first end) and a second opening at an opposite end (i.e. second end) in order to allow the insertion of the tubing 4 which comprises openings at both ends) for transporting a purging gas from the second end of the body to the first end (see tubing 4 which allows inert gas such as argon to be introduced into the section between the foam stoppers 1 and 3, see page 6, lines 1 - 6), the purge valve (4) having a fitting mateable with a fitting of a gas source (see page 6, lines 1 - 7 describing inert gas being “fed into” the section, thus it would have been obvious to one having ordinary skill in the art to recognize a fitting that is mates with a gas source, since the inert gas is being introduced into the tubing 4 as described), the purge system (4) further including a scaffold (see pair of washers 5, 6, 13, 14, Fig. 1, see page 5, lines 8 - 18) connected to both of the purge valve (4) and the body (1, 3) that operatively connects the purge valve to the body (see arrangement at Fig. 1).  

Regarding Claim 2, Barwick teaches wherein the scaffold (5, 6, 13, 14, Fig. 1) has a base located at each of the first end and the second end of the body (see arrangement of scaffold/washers 5 and 6 disposed at first end and second end of the body and/or arrangement of scaffold/washers 13 and 14 disposed at first end and second end of the body, thus reading on the invention as claimed), and wherein the purge valve extends through an aperture in each of the bases (see arrangement at Fig. 1 illustrating the purge valve 4 extending through an aperture of the washers/bases, thus reading on the invention as claimed).  

Regarding Claim 3, Barwick teaches wherein the purge valve protrudes outwardly a distance from the first end and the second end of the body (see arrangement at Fig. 1).  
 
Regarding Claim 4, Barwick as modified above teaches wherein the purge valve (4) includes an inlet segment comprising the fitting mateable with the fitting of the gas source (see page 6, lines 1 - 7 describing inert gas being “fed into” the section, thus it would have been obvious to one having ordinary skill in the art to recognize a fitting that is mates with a gas source, since the inert gas is being introduced into the tubing 4 as described, thus serving as an inlet segment) and an outlet segment which includes the first opening (see arrangement at Fig. 1 showing opening for instance at washer 5, which reads on the first opening as claimed).
Even though Barwick teaches purge valve having inlet segment and outlet segment as indicated above, Barwick does not explicitly teach the purge valve including at least two connectable segments.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use two connectable segments (i.e. implying separate segments), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding Claim 5, Barwick as modified above teaches the claimed invention except for wherein the inlet segment and outlet segment are threadedly connected.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to unite the two segments by threaded connection,  since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 6, Barwick as modified above teaches wherein the purge valve (4) is fixedly connected to at least one of the bases (see arrangement at Fig. 1).  

Regarding Claim 7, Barwick as modified above teaches wherein the purge valve (4) comprises a metal (see tubing 4 attached to a flexible connector 2 that which is formed of stainless steel material, see page 5, lines 4 - 15, thus reading on the invention as claimed).  

Regarding Claim 8, Barwick as modified above teaches the claimed invention except for wherein the purge valve comprises brass.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a purge valve comprising brass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
 
Regarding Claim 9, Barwick as modified above teaches the claimed invention except for wherein the fitting mateable with a fitting of the gas source comprises threads.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use threads for fitting, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
 
Regarding Claim 10, Barwick as modified above teaches wherein the inlet segment includes a threaded male section which is mateable with a female threaded section of the outlet segment (see rejections of claims 4 and 5 above).  

Regarding Claim 11, Barwick as modified above teaches wherein the purge valve (4) is fixed in relation to the scaffold (see arrangement of purge valve 4 fixed to the scaffolds 5, 6 and/or 13, 14, Fig. 1).  

Regarding Claim 12, Barwick as modified above teaches wherein the body comprises open cell foam (see page 5, lines 20 - 22).  

Regarding Claim 13, Barwick teaches the claimed invention except for wherein the body comprises less than or equal to 350 ppm of a halogen.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a body comprising halogen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use body comprising less than or equal to 350 ppm of halogen, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 14, Barwick teaches wherein one or more of the first end and the second end of the body (1, 3) include a flame resistant or retardant coating or covering (see page 5, lines 20 - 22 describing the stoppers/bodies 1, 3 being made of an open-cell heat resisting foam), wherein the coating is porous such that the gas is able to travel through the coating, and wherein the body is flame retardant (see page 5, lines 20 - 22, page6, lines 1 - 14).  

Regarding Claim 15, Barwick as modified above teaches the purge system comprising a high heat resistant material (see page 3, lines 29 - 32 and page 5, lines 20- 22).  Barwick is silent regarding the purge system can withstand a temperature of at least 212°F.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a material that can withstand a temperature of at least 212°F, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Regarding Claim 16, Barwick as modified above teaches the purge system comprising a high heat resistant material (see page 3, lines 29 - 32 and page 5, lines 20- 22).  Barwick is silent regarding the purge system can withstand a temperature of at least 350°F.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a material that can withstand a temperature of at least 350°F, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855